DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 09/02/2020.  Claims 1,4-5,8-14,17-18 and 21-24 are pending.  Claims 2-3, 6-7, 15-16, and 19-20 have been canceled.  Claims 1 and 14 have been written in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 12-14, and 18 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Brady et al., U.S. Patent Application Publication 2014/0343784 A1 (hereinafter called Brady, and it is noted that this reference is included on the IDS filed 05/20/2020).
Regarding claim 1, Brady teaches a system (See e.g., FIG. 1 element 1) for actuating one or more high-lift flight control surfaces of an aircraft, the system comprising:
a first driveline (See e.g., FIG. 1 element 9 on the left hand side);
a plurality of first actuators (See e.g., FIG. 1 element 7 on the left hand side) operatively coupled between the first driveline and one or more first high-lift flight control surfaces (See e.g., FIG. 1 element 3 on the left hand side) associated with a first wing (See e.g., FIG. 5 element W on the right hand side) of the aircraft, and configured to cause actuation of the one or more first high-lift flight control surfaces in response to being driven by the first driveline, each first actuator being associated with a respective first no-back device (See e.g., FIG. 1 element 13 on the left hand side) configured to prevent an air load on the one or more first high-lift flight control surfaces from driving the one or more first high-lift flight control surfaces; and
a first backup brake (See e.g., FIG. 1 element 19 on the left hand side) applicable to the first driveline;
wherein the first backup brake is configured to compensate for a failure of fewer than all of the first no-back devices (See e.g., FIG. 1 element 19 on the left hand side, and because the claim only requires that the first backup brake be configured to compensate for a failure of fewer than all of the first no-back devices, and nothing else, and given that Brady teaches a first backup brake, as well as first no-back-up devices, and the claim does not provide nor require any additional requirements to what “compensate” necessitates, the first backup brake of Brady is configured to compensate for a failure of fewer than all of the first no-back devices as set forth in the claim).
Regarding claim 5, Brady teaches comprising:
a second driveline (See e.g., FIG. 1 element 9 on the right hand side);
a plurality of second actuators (See e.g., FIG. 1 element 7 on the right hand side) operatively coupled between the second driveline and one or more second high-lift flight control surfaces (See e.g., FIG. 1 element 7 on the right hand side) associated with a second wing (See e.g., FIG. 5 element W on the left hand side) of the aircraft, and configured to cause actuation of the one or more second high-lift flight control surfaces in response to being driven by the second driveline, each second actuator being associated with a respective second no-back (See e.g., FIG. 1 element 13 on the right hand side) device configured to prevent an air load on the one or more second high-lift flight control surfaces from driving the one or more second high-lift flight control surfaces; and
a second backup brake (See e.g., FIG. 1 element 19 on the right hand side) applicable to the second driveline;
wherein the second backup brake is configured to compensate for a failure of fewer than all of the second no-back devices (See e.g., FIG. 1 element 19 on the right hand side, and because the claim only requires that the second backup brake be configured to compensate for a failure of fewer than all of the second no-back devices, and nothing else, and given Brady teaches a second backup brake, as well as second no-back-up devices, and the claim does not provide nor require any additional requirements to what “compensate” necessitates, the second backup brake of Brady is configured to compensate for a failure of fewer than all of the second no-back devices as set forth in the claim).
Regarding claim 12, Brady teaches wherein:
the first backup brake (See e.g., FIG. 1 element 19 on the left hand side) is disposed outboard of a majority of the first actuators (See e.g., FIG. 1 element 7 on the left hand side); and
the second backup brake (See e.g., FIG. 1 element 19 on the right hand side) is disposed outboard of a majority of the second actuators (See e.g., FIG. 1 element 7 on the right hand side).
Regarding claim 13, Brady teaches an aircraft (See e.g., FIG. 5) comprising the system as defined in claim 1.
Regarding claim 14, Brady teaches a method (See e.g., FIG. 6) for actuating one or more high-lift flight control surfaces of an aircraft, the method comprising:
actuating one or more first high-lift flight control surfaces (See e.g., FIG. 1 element 3 on the left hand side) using a plurality of first actuators (See e.g., FIG. 1 element 7 on the left hand side) operatively coupled between a first driveline (See e.g., FIG. 1 element 9 on the left hand side) and the one or more first high-lift flight control surfaces (See e.g., FIG. 1 element 3 on the left hand side), each first actuator being associated with a first no-back device (See e.g., FIG. 1 element 13 on the left hand side) configured to prevent an air load on the one or more first high-lift flight control surfaces from driving the one or more first high-lift flight control surfaces; and
applying a first backup brake (See e.g., FIG. 1 element 19 on the left hand side) to the first driveline;
wherein the first backup brake is configured to compensate for a failure of fewer than all of the first no-back devices (See e.g., FIG. 1 element 19 on the left hand side, and because the claim only requires that the first backup brake be configured to compensate for a failure of fewer than all of the first no-back devices, and nothing else, and given that Brady teaches a first backup brake, as well as first no-back-up devices, and the claim does not provide nor require any additional requirements to what “compensate” necessitates, the first backup brake of Brady is configured to compensate for a failure of fewer than all of the first no-back devices as set forth in the claim).
Regarding claim 18, Brady teaches comprising:
actuating one or more second high-lift flight control surfaces (See e.g., FIG. 1 element 7 on the right hand side) using a plurality of second actuators (See e.g., FIG. 1 element 7 on the right hand side) operatively coupled between a second driveline (See e.g., FIG. 1 element 9 on the right hand side) and the one or more second high-lift flight control surfaces, each second actuator being associated with a second no-back device (See e.g., FIG. 1 element 13 on the right hand side) configured to prevent an air load on the one or more second high-lift flight control surfaces from driving the one or more second high-lift flight control surfaces; and
applying a second backup brake (See e.g., FIG. 1 element 19 on the right hand side) to the second driveline;
wherein the second backup brake is configured to compensate for a failure of fewer than all of the second no-back devices (See e.g., FIG. 1 element 19 on the right hand side, and because the claim only requires that the second backup brake be configured to compensate for a failure of fewer than all of the second no-back devices, and nothing else, and given Brady teaches a second backup brake, as well as second no-back-up devices, and the claim does not provide nor require any additional requirements to what “compensate” necessitates, the second backup brake of Brady is configured to compensate for a failure of fewer than all of the second no-back devices as set forth in the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8-11, 17, and 21-24 is/are rejected under 35 USC § 103 as being unpatentable over Brady, and further in view of Gillingham et al., U.S. Patent 5,743,490 A (hereinafter called Gillingham, and it is noted that this reference is included on the IDS filed 05/20/2020).
Regarding claim 4, Brady teaches the first backup brake and the first driveline as set forth in claim 1 hereinabove.
But, Brady does not teach wherein the first backup brake is configured to produce a first maximum braking force that is lower than a maximum driving force applicable to the first driveline by a power drive unit coupled to the first driveline.
However, Gillingham teaches the first backup brake is configured to produce a first maximum braking force that is lower than a maximum driving force applicable to the first driveline by a power drive unit coupled to the first driveline (See e.g., FIGS. 2 & 3 element 36; column 5 lines 46-55).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Brady and Gillingham before him, before the effective filing date of the claimed invention, to provide the system of Brady with the first backup brake is configured to produce a first maximum braking force that is lower than a maximum driving force applicable to the first driveline by a power drive unit coupled to the first driveline, as taught by Gillingham.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to prevent damage to the flap actuation system, as suggested by Gillingham (See e.g., column 5 line 49).
Regarding claim 8, Brady teaches the second backup brake as set forth in claim 5 hereinabove.
But, Brady does not teach wherein the second backup brake is configured to produce a maximum second braking force that is lower than a maximum second driving force applicable to the second driveline.
However, Gillingham teaches the second backup brake is configured to produce a maximum second braking force that is lower than a maximum second driving force (See e.g., FIGS. 2 & 3 element 36; column 5 lines 46-55) applicable to the second driveline (See e.g., FIG. 2 element 40).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Brady and Gillingham before him, before the effective filing date of the claimed invention, to provide the system of Brady with the second backup brake is configured to produce a maximum second braking force that is lower than a maximum second driving force applicable to the second driveline, as taught by Gillingham.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to prevent damage to the flap actuation system, as suggested by Gillingham (See e.g., column 5 line 49).
Regarding claim 9, although Brady teaches first and second sensors (See e.g., FIG. 1 element 16), associated with first and second parameters with the first and second first high-lift flight control surfaces (See e.g., FIGS. 3 & 4 and corresponding paragraphs), and a controller (See e.g., FIG. 1 element 16) coupled to the sensors, Brady does not teach comprising: a first sensor configured to sense a first parameter associated with the one or more first high-lift flight control surfaces; a second sensor configured to sense a second parameter associated with the one or more second high-lift flight control surfaces; and a controller operatively coupled to the first and second sensors and to the first and second backup brakes, and configured to: identify a developing unsafe condition based on the first and second parameters sensed by the first and second sensors; and cause an application of one or both of the first and second backup brakes after the identification of the unsafe condition.
However, Gillingham teaches comprising:
a first sensor (See e.g., FIGS. 2 & 7 element 64) configured to sense a first parameter associated with the one or more first high-lift flight control surfaces (See e.g., FIG. 2 elements 24a-24c);
a second sensor (See e.g., FIGS. 2 & 7 element 62, it is noted that the digit 2 is faded in FIG. 2) configured to sense a second parameter associated with the one or more second high-lift flight control surfaces (See e.g., FIG. 2 elements 24d-24f); and
a controller (See e.g., FIGS. 2 & 7 element 68 or 70, it is noted that the digit 0 of element 70 is faded in FIG. 2) operatively coupled to the first and second sensors and to the first and second backup brakes (See e.g., FIGS. 2 & 7 elements 48 & 46, respectively), and configured to:
identify a developing unsafe condition based on the first and second parameters sensed by the first and second sensors (See e.g., column 5 lines 17-28); and
cause an application of one or both of the first and second backup brakes after the identification of the unsafe condition (See e.g., column 5 lines 17-28).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Brady and Gillingham before him, before the effective filing date of the claimed invention, to provide the system of Brady with a first sensor configured to sense a first parameter associated with the one or more first high-lift flight control surfaces; a second sensor configured to sense a second parameter associated with the one or more second high-lift flight control surfaces; and a controller operatively coupled to the first and second sensors and to the first and second backup brakes, and configured to: identify a developing unsafe condition based on the first and second parameters sensed by the first and second sensors; and cause an application of one or both of the first and second backup brakes after the identification of the unsafe condition, as taught by Gillingham.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide a slave control panel actuation system, including asymmetry brakes, which will fit into aircraft wings having narrow supercritical air foil shapes, and yet provide a degree of operational convenience and safety with regard to preventing asymmetry and include highly reliable components of straightforward design that can be produced at reasonable cost and minimum weight, as suggested by Gillingham (See e.g., column 10 lines 9-19).
Regarding claim 10, Brady, as modified by Gillingham in the rejection of claim 9 hereinabove, further teaches wherein the developing unsafe condition is an uncommanded movement of the first or second high-lift flight control surfaces (Gillingham See e.g., column 5 lines 17-28).
Regarding claim 11, Brady, as modified by Gillingham in the rejection of claim 9 hereinabove, further teaches wherein the developing unsafe condition is a developing asymmetry condition between the first and second high-lift flight control surfaces (Gillingham See e.g., column 5 lines 17-28).
Regarding claim 17, Brady teaches the first backup brake as set forth in claim 14 hereinabove.
But, Brady does not teach wherein the first backup brake is configured to produce a maximum first braking force that is lower than a maximum first driving force applicable to the first driveline by a power drive unit.
However, Gillingham teaches the first backup brake is configured to produce a maximum first braking force that is lower than a maximum first driving force applicable to the first driveline by a power drive unit (See e.g., FIGS. 2 & 3 elements 36, 44, & 34; column 5 lines 46-55).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Brady and Gillingham before him, before the effective filing date of the claimed invention, to provide the method of Brady with the first backup brake is configured to produce a maximum first braking force that is lower than a maximum first driving force applicable to the driveline by a power drive unit, as taught by Gillingham.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to prevent damage to the flap actuation system, as suggested by Gillingham (See e.g., column 5 line 49).
Regarding claim 21, as best understood, Brady teaches the second backup brake as set forth in claim 18 hereinabove.
But, Brady does not teach wherein the second backup brake is configured to produce a maximum second braking force that is lower than a maximum second driving force applicable to second the driveline.
However, Gillingham teaches the second backup brake is configured to produce a maximum second braking force that is lower than a maximum second driving force (See e.g., FIGS. 2 & 3 element 36; column 5 lines 46-55) applicable to second the driveline (See e.g., FIG. 2 element 40).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Brady and Gillingham before him, before the effective filing date of the claimed invention, to provide the method of Brady with the second backup brake is configured to produce a maximum second braking force that is lower than a maximum second driving force applicable to the second driveline, as taught by Gillingham.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to prevent damage to the flap actuation system, as suggested by Gillingham (See e.g., column 5 line 49).
Regarding claim 22, Brady does not teach comprising applying the first and second backup brakes after an identification of a developing asymmetry condition between the first and second high-lift flight control surfaces.
However, Gillingham teaches comprising applying the first and second backup brakes (See e.g., FIGS. 2 & 7 elements 48 & 46, respectively) after an identification of a developing asymmetry condition (See e.g., column 5 lines 17-28) between the first (See e.g., FIG. 2 elements 24a-24c) and second high-lift flight control surfaces (See e.g., FIG. 2 elements 24d-24f).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Brady and Gillingham before him, before the effective filing date of the claimed invention, to provide the method of Brady with applying the first and second backup brakes after an identification of a developing asymmetry condition between the first and second high-lift flight control surfaces, as taught by Gillingham.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide a slave control panel actuation system, including asymmetry brakes, which will fit into aircraft wings having narrow supercritical air foil shapes, and yet provide a degree of operational convenience and safety with regard to preventing asymmetry and include highly reliable components of straightforward design that can be produced at reasonable cost and minimum weight, as suggested by Gillingham (See e.g., column 10 lines 9-19).
Regarding claim 23, Brady, as modified by Gillingham in the rejection of claim 18 hereinabove, further teaches comprising applying the first and second backup brakes after an identification of an uncommanded movement of the first or second high-lift flight control surfaces (Gillingham See e.g., column 5 lines 17-28).
Regarding claim 24, Brady, as modified by Gillingham in the rejection of claim 18 hereinabove, further teaches comprising applying the first and second backup brakes after an identification of a developing unsafe condition associated with the first or second high-lift flight control surfaces (Gillingham See e.g., column 5 lines 17-28).

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. On pages 6-7, Applicant argues “Applicant … submits that the subject matter of these independent claims are not disclosed by Brady” and “Applicant respectfully submits that this feature is not taught or suggested by the prior art of Brady” regarding the amendment of independent claim 1, dependent claim 5, and independent claim 14, which state: wherein the first backup brake is configured to compensate for a failure of fewer than all of the first no-back devices.  Examiner respectfully disagrees.
The amendment only requires that the first (second) backup brake be configured to compensate for a failure of fewer than all of the first no-back devices, and nothing else.  The claim does not provide nor require any additional requirements to what “compensate” necessitates.  Because Brady teaches a first (second) backup brake, as well as first (second) no-back-up devices, the backup brake of Brady is configured to compensate for a failure of fewer than all of the first no-back devices as set forth in the amended claims.
Applicant then argues that “Such a design modification is not suggested in the cited references.”  In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the brakes will be of a larger size and of a heavier weight … a smaller backup brake can be used which results in weight savings for the aircraft) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Consequently, independent claims 1 and 14, and dependent claim 5 are not novel in view of Brady, and remain rejected as set forth hereinabove in the instant Office Action.  Additionally, for at least similar reasons, the dependent claims 12-14 and 18, remain rejected under 35 USC § 102(a)(1) as being anticipated by Brady as set forth hereinabove in the instant Office Action.
On pages 8-9, Applicant argues “Applicant respectfully submits that the subject matter of these independent claims are not disclosed by Brady” and “Applicant respectfully submits that for at least the same reasons presented above under 35 USC 103, the present claims are novel and non-obvious in vies of Brady and Gillingham,” regarding the feature in the amendment of independent claim 1, dependent claim 5, and independent claim 14 (as recited in bullet 24 hereinabove).  Examiner respectfully and similarly disagrees for the same reasons presented hereinabove in bullet 24.
Applicant then argues that “Such a design modification is not suggested in the cited references.”  In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the brakes will be of a larger size and of a heavier weight … a smaller backup brake can be used which results in weight savings for the aircraft) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Consequently, independent claims 1 and 14, and dependent claim 5 are not novel and non-obvious in view of Brady and Gillingham, and remain rejected as set forth hereinabove in the instant Office Action.  Additionally, for at least similar reasons, the dependent claims 4, 8-11, 17, and 21-24, remain rejected under 35 USC § 103 as being unpatentable over Brady, and further in view of Gillingham as set forth hereinabove in the instant Office Action.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
06 September 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644